— Appeal unanimously dismissed. Memorandum: Defendant purports to ap*983peal from a judgment convicting him, upon his guilty plea, of first degree attempted robbery. Because defendant failed to file a notice of appeal from that judgment, this court lacks jurisdiction to consider it (see, CPL 460.10 [1]; People v Weston, 50 AD2d 940; People v Creazzo, 39 AD2d 748). Contrary to defendant’s contention, CPL 460.10 (6) does not excuse the total failure to file and serve a notice of appeal (see, People v Duggan, 69 NY2d 931, 932-933). (Appeal from judgment of Supreme Court, Erie County, Marshall, J.—attempted robbery, first degree.) Present—Callahan, J. P., Doerr, Denman, Balio and Lawton, JJ.